 Case 1:20-cv-00470-JTN-RSK ECF No. 14 filed 09/15/20 PageID.53 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

ELAINE SAYRE,                               Case No.:    1:20-cv-470
            Plaintiff,
                                            Hon. Janet T. Neff
      v.


CAPITAL ONE BANK (USA), N.A.,
            Defendant.


       CORRECTED STIPULATION AND ORDER TO DISMISS
   DEFENDANT CAPITAL ONE BANK (USA), N.A., WITH PREJUDICE

      Pursuant to Fed. R. Civ. P. Rule 41(a)(2), Plaintiff and Defendant Capital One

Bank (USA), N.A. (“Capital One”), through their respective counsel, stipulate to the

dismissal of Defendant Capital One, with prejudice and without costs or attorney

fees to either party.



/s/ Tarek N. Chami                           /s/ Jennifer K. Green
Tarek N. Chami (P76407)                      Jennifer K. Green (P69019)
Attorney for Plaintiff                       Attorney for Defendant
Chami Law, PLLC                              Clark Hill PLC
tarek@chamilawpllc.com                       jgreen@clarkhill.com
 Case 1:20-cv-00470-JTN-RSK ECF No. 14 filed 09/15/20 PageID.54 Page 2 of 2




                   ORDER TO DISMISS
  DEFENDANT CAPITAL ONE BANK (USA), N.A., WITH PREJUDICE

         The Court having reviewed the parties’ Stipulation, and being otherwise

fully advised in the premises,

         IT IS HEREBY ORDERED that Defendant Capital One Bank (USA), N.A.

shall be dismissed with prejudice and without costs or attorney fees awarded to either

party.

         This order resolves the last pending claim and closes the case.


Dated: September 15, 2020                ____________________________________
                                            /s/ Janet T. Neff
                                         Honorable Janet T. Neff
                                         U.S. District Court Judge
